FILED
                                                                                 IN THE OFFICE OF THE
                                                                              CLERK OF SUPREME COURT
                                                                                      JUNE 8, 2022
                                                                               STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 124

Ashley Marie Askew Quamme,                                 Plaintiff and Appellee
      v.
Chad Q. Quamme,                                         Defendant and Appellant



                                No. 20220034

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Steven L. Marquart, Judge.

VACATED.

Opinion of the Court by McEvers, Justice.

Mark J. Pilch, Fargo, ND, for plaintiff and appellee.

Robert Schultz, Fargo, ND, for defendant and appellant.
                            Quamme v. Quamme
                               No. 20220034

McEvers, Justice.

[¶1] Chad Quamme appeals from an amended divorce order and judgment
entered after we issued our decision in Quamme v. Quamme, 2021 ND 208, 967
N.W.2d 452 (“Quamme I”). He argues the district court lacked jurisdiction
when it entered the order and judgment because we had not yet issued our
mandate in Quamme I. We agree. We hold the order and judgment are void
for lack of jurisdiction, and we vacate them.

                                        I

[¶2] We set forth the background of the case in Quamme I, in which we held
the district court’s finding that Chad Quamme was self-employed for purposes
of calculating child support was erroneous and the court’s analysis of his ability
to pay spousal support was inadequate. 2021 ND 208, ¶ 1. We remanded the
case to the district court for recalculation of child support and reconsideration
of whether Chad Quamme has the ability to pay spousal support. Id. at ¶ 16.
Our opinion was filed on December 1, 2021. On December 3, 2021, the district
court entered an amended order for judgment. An amended judgment was
entered on December 7, 2021. Our mandate in Quamme I was issued on
December 23, 2021.

                                       II

[¶3] We review issues implicating subject-matter jurisdiction de novo when
the jurisdictional facts are not disputed. Datz v. Dosch, 2014 ND 102, ¶ 7, 846
N.W.2d 724. Our jurisdiction generally attaches upon the filing of a notice of
appeal. CHS Inc. v. Riemers, 2018 ND 101, ¶ 16, 910 N.W.2d 189. With some
exceptions, the district court correspondingly loses jurisdiction when a notice
of appeal is filed. Id.; see also Holkesvig v. Grove, 2014 ND 57, ¶ 16, 844 N.W.2d
557 (discussing collateral matters for which the district court retains
jurisdiction); Wilson v. Koppy, 2002 ND 179, ¶ 6, 653 N.W.2d 68 (collecting
cases discussing other exceptions). Jurisdiction does not return to the district
court until we issue our mandate. CHS, at ¶ 16. A mandate is “the official way


                                        1
for an appellate court to communicate its judgment and return jurisdiction to
the district court.” Hieb v. State, 2016 ND 146, ¶ 11, 882 N.W.2d 724. “[A]n
order or judgment entered by the trial court after an appeal has been filed is
ordinarily void for lack of jurisdiction.” CHS, at ¶ 16 (quoting Matter of S.E.,
2012 ND 168, ¶ 9, 820 N.W.2d 389); see also Rath v. Rath, 2017 ND 80, ¶ 11,
892 N.W.2d 205; Datz, at ¶ 10; Wilson, at ¶ 6.

                                     III

[¶4] This case does not involve an exception to the general rule that we
maintain jurisdiction until we issue our mandate. The amended order and
judgment were entered prior to our mandate, before the time for filing a
petition for rehearing had expired, and while the district court lacked
jurisdiction. We therefore hold the amended order and judgment are void, and
we vacate them. We are not determining whether the district court’s vacated
amended order and judgment comply with our mandate, and we express no
opinion as to the merits of this appeal. Under N.D.R.App.P. 41, we order the
Clerk of the Supreme Court to immediately issue our mandate from this
appeal. When the district court regains jurisdiction, it shall act according to
our opinion and mandate in Quamme I, which remain in effect.

[¶5] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       2